Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 11, 2018

The Court of Appeals hereby passes the following order:

A18A0806. MANUEL LOZANO v. THE BANK OF NEW YORK MELLON et
    al.

      Manuel Lozano filed a complaint seeking a declaratory judgment pertaining to
real property. Along with the complaint, Lozano filed, pursuant to OCGA § 9-11-65
(b), a “Motion for an Ex Parte Temporary Restraining Order and for an Interlocutory
Injunction,” seeking to maintain the status quo with regard to the property. The trial
court denied the motion without a hearing. On October 5, 2017, the defendants
removed the case to federal court. On October 9, 2017, Lozano filed a notice of
appeal seeking to appeal the order denying his request for a temporary restraining
order. Two of the defendants have filed a motion to dismiss Lozano’s appeal.
      Pretermitting whether the trial court lost jurisdiction upon removal to the
federal court, the trial court’s order denies a request of a temporary restraining order.
Consequently, Lozano was required to file an application for discretionary appeal to
obtain appellate review. See OCGA § 5-6-35 (a) (9). See also Dolinger v. Driver,
269 Ga. 141, 142 (1) (498 SE2d 252) (1998). Lozano’s failure to follow the proper
appellate procedure deprives us of jurisdiction over this appeal.             Thus, the
defendants’ motion to dismiss is GRANTED and this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/11/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.